EXHIBIT 10.3
Execution Version
LICENSE AGREEMENT
by and between
ALTUS PHARMACEUTICALS INC.
and
CYSTIC FIBROSIS FOUNDATION THERAPEUTICS, INC.
DATED FEBRUARY 20, 2009
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS
    1  
 
       
2. GRANTS OF RIGHTS
    9  
2.1. License Grant by Altus
    9  
2.2. Retained Rights of Altus
    9  
2.3. Sublicenses
    9  
2.4. Third Party License Agreements
    9  
2.5. License Grant by CFFT
    10  
2.6. No Implied Rights
    10  
2.7. Competing Products
    10  
2.8. Section 365(n) of Bankruptcy Code
    10  
2.9. Assignment of Assigned Patent Rights and Altus Trademarks
    10  
 
       
3. PRODUCT DEVELOPMENT
    11  
3.1. General
    11  
3.2. Clinical Development
    11  
3.3. Clinical and Regulatory Matters in the Territory
    11  
 
     
4. PRODUCT COMMERCIALIZATION
    11  
4.1. General
    11  
 
       
5. PAYMENTS
    12  
5.1. General
    12  
5.2. Reductions to Payments
    12  
5.3. Royalty Statements and Payments
    12  
5.4. Sales Directly by CFFT
    12  
 
       
6. TAXES, PAYMENT PROCEDURES, AUDITS
    12  
6.1. Taxes
    12  
6.2. Payments to Altus, Conversion Rates
    13  
6.3. Records, Audits
    13  
 
       
7. CONFIDENTIAL INFORMATION
    14  
7.1. In General
    14  
7.2. Exceptions
    14  
7.3. Authorized Disclosure
    15  
7.4. Other Disclosures
    15  
7.5. Publication
    15  
7.6. Equitable Remedies
    16  
7.7. Procedure for Public Announcements
    16  
7.8. No Limitation
    16  

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

i



--------------------------------------------------------------------------------



 



         
7.9. Transferred Ownership
    16  
 
       
8. INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION, AND RELATED MATTERS
    16  
8.1. Patent Rights
    16  
 
       
9. REPRESENTATIONS AND WARRANTIES
    19  
9.1. Mutual Representations and Warranties
    19  
9.2. Representations and Warranties of Altus
    20  
9.3. NO OTHER REPRESENTATIONS
    21  
 
       
10. RECIPROCAL WAIVER AND RELEASE
    21  
10.1. Waiver and Release by Altus
    21  
10.2. Waiver and Release by CFFT
    21  
 
       
11. INDEMNIFICATION AND INSURANCE
    21  
11.1. Indemnification by CFFT
    21  
11.2. Indemnification by Altus
    22  
11.3. Procedure
    22  
11.4. Insurance
    23  
11.5. Liability
    23  
 
       
12. GOVERNMENT APPROVALS
    23  
12.1. HSR Filing
    23  
12.2. Other Government Approvals
    23  
 
       
13. MISCELLANEOUS
    23  
13.1. Notices
    23  
13.2. Captions
    24  
13.3. Expenses
    24  
13.4. No Waiver
    25  
13.5. Severability; Integrated Transaction
    25  
13.6. Entire Agreement; Termination of Alliance Agreement; Conflicts Between
Agreements
    25  
13.7. Amendment
    25  
13.8. Limitation on Assignment
    25  
13.9. Governing Law
    25  
13.10. Arbitration
    25  
13.11. Counterparts
    26  
13.12. Force Majeure
    27  
13.13. Independent Contractors
    27  
13.14. Further Assurances
    27  
13.15. Interpretation
    27  

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

ii



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
This License Agreement (this “Agreement”), is made as of February 20, 2009 (the
“Effective Date”), by and between Altus Pharmaceuticals Inc., a Delaware
corporation (“Altus”), and Cystic Fibrosis Foundation Therapeutics, Inc., a
Maryland corporation (“CFFT”) and collectively, with Altus, the “Parties,” and
each a “Party”).
Recitals

A.   Altus and CFFT are parties to a Strategic Alliance Agreement dated
February 22, 2001, as amended by the First and Second Amendments (collectively,
the February 22, 2001 Agreement and subsequent amendments shall be referred to
hereinafter as the “Alliance Agreement”).   B.   Based on Altus’ desire to cease
development of Trizytek,1 the main product candidate subject to the Alliance
Agreement, in connection with its current corporate realignment efforts, the
Parties entered into a Letter Agreement (the “Letter Agreement”) dated
February 20, 2009. This License Agreement shall be subject to the terms and
conditions of the Letter Agreement and in the event of any inconsistency between
this License Agreement and the Letter Agreement, the Letter Agreement shall
prevail.   C.   The Letter Agreement contemplates that the Parties will enter
into this Agreement in order to provide for the grant from Altus to CFFT of
intellectual property rights necessary for CFFT to assume such responsibility
and for the other matters set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings hereunder and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereto do hereby agree as follows:
1. DEFINITIONS.
     1.1. “AAA” has the meaning assigned to it in Section 13.10.
     1.2. “Affiliate” of any Party means any Person, directly or indirectly
controlling, controlled by, or under common control with that Party. For
purposes of this definition, “control” means (a) in the case of corporate
entities, direct or indirect ownership of more than 50% of the stock or shares
having the right to vote for the election of directors and (b) in the case of
non-corporate entities, direct or indirect ownership of at least 50% of the
equity interest with the power to direct the management and policies of that
non-corporate entity, provided, however, that the term “Affiliate” shall not
include subsidiaries or other entities in which a Party owns a majority of the
ordinary voting power necessary to elect a majority of the board of directors or
 

1   Trizytek is a registered trademark of Altus that is being assigned to CFFT
pursuant to this Agreement. All references herein to Trizytek shall include
TrizytekTM

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule 
24b-2 of the Exchange Act

1



--------------------------------------------------------------------------------



 



other governing board, but is restricted from electing such majority by contract
or otherwise, until such time as such restrictions are no longer in effect.
     1.3. “Agreement” has the meaning assigned to it in the preamble.
     1.4. “Alliance Agreement” has the meaning assigned to it in Recital A.
     1.5. “Altus Patent Rights” means each of those Patent Rights described on
Schedule 1.5, which constitute all Patent Rights included in the Intellectual
Property.
     1.6. “Altus Trademark” means each of those trademarks, trademark
applications, brand names, or trade names listed on Schedule 1.6, which
constitute the only such trademarks, trademark applications, brand names or
trade names used exclusively or principally in association with Trizytek as of
the Effective Date.
     1.7. “Applicable Law” means, in relation to any Person, transaction or
event, all relevant laws, statutes, regulations and orders of all governmental
bodies having jurisdiction (whether administrative, legislative, executive or
otherwise), and all judgments, orders and decrees of all courts, arbitrators,
commissions or bodies exercising similar functions having jurisdiction over the
Person, transaction or event in question.
     1.8. “Approval Date” means (i) in the case of Product that is regulated as
a drug by the FDA, the earlier of the date on which CFFT or its Sublicensee
receives from the FDA an approvable letter under 21 C.F.R. § 314.110 or an
approval letter under 21 C.F.R. § 314.105, or (ii) in the case of Product that
is regulated as a biologic by the FDA, the earlier of the date on which CFFT or
its Sublicensee receives from the FDA an approval letter or biologics license
under 21 C.F.R. § 601.4.
     1.9. “Assigned Patent Right” means each of those Patent Rights described on
Schedule 1.9, which constitute those Patent Rights that (i) are owned by Altus
immediately prior to the Effective Date and (ii) would otherwise have been
included in the Altus Patent Rights but which exclusively Cover (x) the
composition of any Product, (y) any method of making any Product, or (z) any
method of using any Product, and are therefore being assigned to CFFT pursuant
to Section 2.9.
     1.10. “Authorized Representatives” has the meaning assigned to it in
Section 7.1.
     1.11. “Calendar Quarter” means a three-month period ending on the last day
of March, June, September or December in any year.
     1.12. “Calendar Year” means a twelve-month period from January 1 through
December 31 of any particular year.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

2



--------------------------------------------------------------------------------



 



     1.13. “Commercialize” means to promote, market, distribute, sell or use for
commercial purpose any product, and “Commercializing” and “Commercialization”
shall be interpreted accordingly.
     1.14. “Commercially Reasonable Efforts” means, with respect to the efforts
to be expended by any Party with respect to any objective, reasonable, diligent,
good faith efforts to accomplish such objective. With respect to any objective
relating to the Development, Manufacture or Commercialization of a Product by
any Party, “Commercially Reasonable Efforts” shall mean those efforts and
resources normally used by a biotech or pharmaceutical company with respect to a
product owned by such company or to which such company has similar rights which
is of similar market potential at a similar stage in the development or life
cycle of such product, taking into account issues of safety, efficacy, product
profile, the competitiveness of the marketplace, the proprietary position of the
product, the regulatory structure involved, profitability of the product and
other relevant commercial factors. Commercially Reasonable Efforts shall be
determined on a market-by-market basis and the level of effort may change over
time, reflecting changes in the status of the Product and of the market
involved.
     1.15. “Competitor Infringement” means Third Party infringement of any Altus
Patent Right through the actual or proposed manufacture, use or sale of a
pharmaceutical product that contains one or more of the following enzymes:
lipase, protease or amylase, alone or in combination.
     1.16. “Confidential Information” means, with respect to each Party, all
Know-How or other information, including proprietary information and materials
(whether or not patentable), regarding such Party’s technology, products,
business information or objectives, that is communicated in any way or form by
the Disclosing Party to the Receiving Party, on or after the Effective Date of
this Agreement, and whether or not such Know-How or other information is
identified as confidential at the time of disclosure; provided that, information
not identified as confidential by the Disclosing Party shall be deemed to be
Confidential Information of the Disclosing Party if the Receiving Party knows,
or should have had a reasonable expectation, that the information communicated
by the Disclosing Party is Confidential Information of the Disclosing Party. The
terms and conditions of this Agreement shall be considered Confidential
Information of both Parties. Information disclosed by a Party under the Alliance
Agreement or under any other prior agreement between the Parties that was
required thereunder to be kept confidential shall be treated as Confidential
Information under this Agreement.
     1.17. “Control” or “Controlled” means, with respect to any item of
information, material or intellectual property right, the possession, ownership,
lease, license (other than a license granted pursuant to this Agreement), use or
having held for use, directly or indirectly, by, on behalf of or for the account
of a Person, or by control over an Affiliate by such Person, of the ability to
grant to another Person access or a license or sublicense as provided herein
without violating the terms of any agreement with any Third Party.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

3



--------------------------------------------------------------------------------



 



     1.18. “Cover,” “Covered,” or “Covering” means, with respect to a Patent
Right, that, in the absence of a license granted to a Person under a Valid Claim
included in such Patent Right, the practice by such Person of an invention
claimed in such Patent Right would infringe such Valid Claim (or, in the case of
a Patent Right that is a patent application, would infringe a Valid Claim in
such patent application if it were to issue as a patent).
     1.19. “Develop” means to engage in Development.
     1.20. “Development” shall mean any pre-clinical, non-clinical or clinical
research and any drug development activity, including discovery, research,
toxicology, pharmacology and other similar efforts, test method development and
stability testing, process development, formulation development, delivery system
development, quality assurance and quality control development, statistical
analysis, clinical studies (including pre- and post-approval studies),
regulatory affairs, pharmacovigilance and all activities directed to obtaining
any Regulatory Approval, including any marketing, pricing or reimbursement
approval, and to “Develop” shall be interpreted accordingly.
     1.21. “Disclosing Party” has the meaning assigned to it in Section 7.1.
     1.22. “Effective Date” has the meaning assigned to it in the preamble.
     1.23. “FDA” means the United States Food and Drug Administration or any
successor agency having comparable jurisdiction.
     1.24. “Field” means all uses and all indications.
     1.25. “GAAP” means generally accepted accounting principles.
     1.26. “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.
     1.27. “HSR Filing” means filings by each of Altus and CFFT with the United
States Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement.
     1.28. “IND” means an Investigational New Drug Application filed with the
FDA in the United States with respect to Product and “IND Equivalent” means any
similar application filed with the Regulatory Authority in any other country in
the Territory with respect to Product.
     1.29. “Initial Priority Amount” has the meaning assigned to it in
Section 5.2.
     1.30. “Intellectual Property” means all Altus Patent Rights, trademarks,
trademark applications, brand names, trade names, trade secrets, software,
copyrights, copyright applications, inventions, technologies, Know-How,
formulae, processes, all other intellectual
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

4



--------------------------------------------------------------------------------



 



property and applications for any of the foregoing Controlled by Altus and all
proprietary rights to such Intellectual Property Controlled by Altus, in each
case as of the Effective Date, which are used or useful for the Development,
Manufacture or Commercialization of Product. For clarity, “Intellectual
Property” includes (i) all such intellectual property Controlled by Altus as of
the Effective Date that covers the composition of, formulation of, or any method
of making, method of delivering, or method of using, any or all of the following
enzymes: lipase, protease or amylase, individually or in any combination and
(ii) all developments to, enhancements in, and new versions or improvements of
the Intellectual Property, whether or not patentable, which were invented,
developed, discovered or otherwise acquired by or for Altus as a result of the
development activities under the Alliance Agreement.
     1.31. “Know-How” means any inventions, discoveries, data, information,
trade secrets, processes, methods, techniques, materials (including biological
materials), technology, developments, enhancements, improvements, results, cell
lines, biological materials, compounds, probes, sequences or other know-how,
whether or not patentable.
     1.32. “Letter Agreement” has the meaning assigned to it in Recital B.
     1.33. “Licensed Activities” has the meaning assigned to it in
Section 8.1(c)(i).
     1.34. “Manufacturing” means activities directed to producing,
manufacturing, processing, filling, finishing, packaging, labeling, quality
assurance testing and release, shipping and storage of a product and the
“Manufacture” shall be interpreted accordingly.
     1.35. “NDA” means a New Drug Application as described in 21 C.F.R. § 314 or
a Biological License Application (BLA) as described in 21 C.F.R. § 601.2 filed
with the FDA in the United States with respect to Product and “NDA Equivalent”
means any similar regulatory marketing approval application filed with the
Regulatory Authority in any other regulatory jurisdiction in the Territory with
respect to Product.
     1.36. “Net Profits” means, on an Product-by-Product basis, the amount, if
any, by which Net Sales obtained from the sale of such Product in the Territory
exceeds the sum of the Selling Person’s:
     (a) manufacturing costs;
     (b) sales and marketing expenses, including all costs of marketing,
promotion and advertising, including sample costs, detailing costs, costs for
preparing and reproducing detailing aids, Product promotional materials and
other promotional materials, costs of professional education, Product related
public relations, relationships with opinion leaders and professional societies,
market research, healthcare economics studies, marketing studies related to the
Product, and other similar activities directly related to the Product. direct
and indirect expenses, such as samples, medical education;
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

5



--------------------------------------------------------------------------------



 



     (c) distribution expenses;
     (d) clinical and regulatory expenses for such Product incurred after
marketing approval;
     (e) intellectual property expenses, including all expenses of (i) filing,
prosecuting, maintaining and enforcing patents, trademarks, copyrights and other
intellectual property rights necessary or useful for Development, Manufacture or
Commercialization of such Product, (ii) any third party license fees, including
any license fee, royalty or other amount payable to any Third Party under any
current or future agreement to obtain any such intellectual property right, and
(iii) any additional intellectual property related costs (such as litigation
costs and settlements); and
     (f) all other similar, post-approval costs and expenses properly allocable
to the Product under GAAP,
in each case to the extent allocable under GAAP to such Net Sales of such
Product in the Territory.
     1.37. “Net Sales” means the [*] for any sale of any Product by CFFT or any
CFFT Affiliate as applicable (a “Selling Person”), to a non-Affiliate of the
Selling Person, less the following deductions, in each case to the extent
specifically related to the Product and taken by the Selling Person or otherwise
paid for or accrued by the Selling Person (“Permitted Deductions”):
     (a) trade, cash, promotional and quantity discounts and wholesaler fees;
     (b) taxes on sales (such as excise, sales or use taxes or value added
taxes) [*];
     (c) freight, insurance, packing costs and other transportation charges [*];
     (d) amounts repaid or credits taken by reason of damaged goods, rejections,
defects, expired dating, recalls or returns or because of retroactive price
reductions;
     (e) charge back payments and rebates granted to [*]; and
     (f) documented custom duties actually paid by the Selling Person.
Sales of Products between or among CFFT and its Affiliates for resale, or for
use in the production or manufacture of any Product, shall not be included
within Net Sales; provided, however, that any subsequent sale of such Product
(or any Product produced or manufactured using such Product) by CFFT or its
Affiliate to a non-Affiliate Third Party shall be included within Net Sales.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

6



--------------------------------------------------------------------------------



 



If a Product is sold as part of a bundle of distinct products (i.e., one price
is charged for a number of distinct products that are not packaged together with
another Product, the Net Sales for such Product shall be based on the ratio of
the Wholesale Acquisition Cost for such Product to the sum of the Wholesale
Acquisition Costs for each product in such bundle. By way of example, if the
Wholesale Acquisition Cost for such Product when sold separately is $10, and the
sum of the Wholesale Acquisition Costs for each product in such bundle when sold
separately is $40, then the Net Sales attributable to the Product when sold as
part of the bundle would be twenty-five percent (25%) of the Net Sales of the
bundle of products sold by the Selling Person.
     1.38. “Non-Compete Period” has the meaning set forth in Section 2.7.
     1.39. “Out-of-Pocket Costs” means costs and expenses either (a) paid to
Third Parties by either Party or its Affiliates, (b) payable to Third Parties
and accrued by either Party or its Affiliates in accordance with GAAP applied in
a manner consistent with the accruing entity’s standard accounting for such
costs generally or (c) paid to Altus by CFFT pursuant to this Agreement or the
Letter Agreement with respect to the purchase of raw materials or paid to Altus
by CFFT for the fulfillment of any obligations to Third Parties for services
rendered for the benefit of CFFT pursuant to a Non-Assignable Trial Agreement
(as defined in the Letter Agreement) or for any other work specifically related
to Development of the Product. Such costs include, without limitation, clinical
grants, materials, the costs of prosecuting and maintaining Patent Rights and
costs of a similar nature. Capital equipment costs (other than depreciation)
associated with chemical or process development shall not be treated as
Out-of-Pocket Costs.
     1.40. “Patent Right” means any (a) patent, (b) pending patent application,
including, without limitation, any provisional application, substitution,
continuation, continuation-in-part, division or renewal, or any patent granted
thereon, (c) any patent-of-addition, reissue, reexamination or extension or
restoration by any existing or future extension or restoration mechanism,
including, without limitation, any supplementary protection certificate or the
equivalent thereof, (d) inventor’s certificate, (e) other form of
government-issued right substantially similar to any of the foregoing or (f) any
United States or foreign counterpart of any of the foregoing. Patent Rights
existing as of any specified date shall include any patent or other Patent Right
based on, claiming priority to or arising from any Patent Right existing on such
date.
     1.41. “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.
     1.42. “Proceeds” has the meaning provided in Section 5.1.
     1.43. “Product” means any pharmaceutical product that contains one or more
of the following enzymes: lipase, protease or amylase, alone or in combination
including, without limitation, the product currently identified by Altus as
“Trizytek” and any derivatives thereof.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

7



--------------------------------------------------------------------------------



 



     1.44. “Receiving Party” has the meaning assigned to it in Section 7.1.
     1.45. “Regulatory Approval” shall mean any technical, medical, scientific,
marketing or other license, registration, authorization or approval of any
local, state, national or international regulatory authority (including, without
limitation, any approval of a New Drug Application or Biologic License
Application) necessary for the Development, Manufacture or Commercialization of
a pharmaceutical product in any jurisdiction.
     1.46. “Sublicensee” shall mean any Person who has received, directly or
indirectly, from CFFT a sublicense or other grant of rights with respect to any
right licensed to CFFT by Altus pursuant to Section 2.3.
     1.47. “Sued Party” has the meaning assigned to it in Section 8.1(c)(ii).

     1.48. “Territory” means all countries of the world.

     1.49. “Third Party” means any Person other than a Party or an Affiliate of
a Party.
     1.50. “Third Party License Agreement” means any Third Party agreement
pursuant to which Altus in-licenses Intellectual Property. All material Third
Party License Agreements are described on Schedule 1.50 hereof.
     1.51. “Third Party IP Rights” has the meaning assigned to it in
Section 8.1(c)(ii).
     1.52. “Trizytek” means liprotamase, a non-sterile, orally administered
biotechnology product that contains highly purified preparations (drug
substances) of amylase (from Aspergillus oryzae), a crystallized protease (from
Aspergillus melleus), and a crystallized, cross-linked form of lipase (from
Burkholderia cepacia) referred to as Lipase-CLEC, each prepared individually.
The three drug substances are blended together along with inactive excipients to
prepare the final drug product.
     1.53. “Valid Claim” means a claim (a) of any issued, unexpired patent that
has not been revoked or held unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction from which no appeal can be
taken, or with respect to which an appeal is not taken within the time allowed
for appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer, or otherwise, or (b) of any patent
application that has not been cancelled, withdrawn, or abandoned or been pending
for more than ten years.
     1.54. [*] has the meaning assigned to it in Schedule 1.50.
     1.55. [*] has the meaning assigned to it in Schedule 1.50.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

8



--------------------------------------------------------------------------------



 



     1.56. “Wholesale Acquisition Cost” for any product means the list price for
wholesalers, distributors and other direct accounts before any rebates,
discounts, allowances or other price concessions that might be offered by the
supplier of the product.
2. GRANTS OF RIGHTS.
     2.1. License Grant by Altus. Subject to the terms and conditions of this
Agreement, Altus hereby confers upon CFFT an exclusive, [*] license to practice
and use the Intellectual Property to Develop, have Developed, Manufacture, have
Manufactured and Commercialize Products for use in the Field in the Territory.
The license granted hereby shall be [*]. To the extent that the Intellectual
Property includes copyrights covering software or other documentation, CFFT
shall have the right to make, retain and use such copies of such software and
documentation as are reasonably necessary to exercise its rights hereunder.
     2.2. Retained Rights of Altus. Nothing in this Agreement grants to CFFT any
right to any use of the name Altus or any similar trademark or trade name.
     2.3. Sublicenses. CFFT shall have the right to sublicense [*] under the
license granted under Section 2.1 above to [*]. Prior to granting any such
sublicense, CFFT shall ensure that all of the terms and conditions of this
Agreement for the benefit of Altus, to the extent applicable, shall apply to
such Sublicensee to the same extent as they apply to CFFT for all purposes of
this Agreement. Notwithstanding the foregoing [*]. CFFT shall promptly provide
Altus with a copy of any such sublicense agreement, provided that such copy may
be redacted to remove any confidential information not related to the royalty
rate, milestones or any other economic terms of the sublicense.
     2.4. Third Party License Agreements.
     (a) License Grant Subject to Agreements. CFFT acknowledges and agrees that
any Intellectual Property Controlled by Altus under any Third Party License
Agreement is being licensed by Altus to CFFT hereunder subject and subordinate
to the terms of such Third Party License Agreement in effect as of the Effective
Date. CFFT shall provide Altus, on Altus’ written request, any information
required to be provided by Altus to any Third Party under the terms of a Third
Party License Agreement.
     (b) CFFT Payments. CFFT shall pay to Altus or, at CFFT’s option, directly
to any Third Party licensor under each Third Party License Agreement, all
payments required to be made to such Third Party by Altus as a result of (i) the
achievement by CFFT or its Affiliates or Sublicensees of any event requiring
payment by Altus to the Third Party, or (ii) the sale of any Product by CFFT,
its Affiliates or Sublicensees.
     (c) No Modification. No Third Party License Agreement shall be modified or
otherwise amended by Altus after the Effective Date in any way that would
increase
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

9



--------------------------------------------------------------------------------



 



any payment or other obligation of CFFT under this Agreement without CFFT’s
prior written consent.
     2.5. License Grant by CFFT. Subject to the terms of this Agreement, CFFT
hereby grants to Altus and its Affiliates a non-exclusive license under the
Intellectual Property to Develop, have Developed, Manufacture and have
Manufactured Products in the Field, solely to the extent required in order for
Altus to perform its obligations under this Agreement or the Letter Agreement.
     2.6. No Implied Rights. Except and only to the extent expressly provided
for in this Agreement, neither Party grants to the other Party any license or
other right under any intellectual property right.
     2.7. Competing Products. Until the earlier of [*] (the “Non-Compete
Period”), neither Altus nor any of its Affiliates shall (a) [*] compete with any
Product (“Competing Product”), or (b) [*]; provided that notwithstanding the
foregoing, this Section 2.7 shall not allow Altus to [*] if doing so would
breach the terms of the exclusive license grant to CFFT pursuant to Section 2.1.
The prohibitions of this Section 2.7 shall not apply to any future Affiliate of
Altus to the extent that such future Affiliate is [*] solely on the basis of
[*], provided that with regard to each of clause (a) and (b), such future
Affiliate is not a direct or indirect subsidiary of Altus and Altus does not
otherwise hold, directly or indirectly, a majority of the equity securities or
other voting power in such future Affiliate.
     2.8. Section 365(n) of Bankruptcy Code. All rights and licenses now or
hereafter granted under or pursuant to any Section of this Agreement, including
Section 2.1, are rights to “intellectual property” (as defined in
Section 101(35A) of Title 11 of the United States Code, as amended (such Title
11, the “Bankruptcy Code”)). In the event of the commencement of a bankruptcy
proceeding by or against Altus under the U.S. Bankruptcy Code, Altus hereby
grants to CFFT a right of access to and to obtain possession of and to benefit
from (a) copies of pre-clinical and clinical research data and results,
(b) laboratory samples, (c) product samples and inventory, (d) Intellectual
Property, (e) copies of laboratory notes and notebooks, all of which constitute
“embodiments” of intellectual property pursuant to Section 365(n) of the
Bankruptcy Code, and (j) copies of all other embodiments of such intellectual
property in Altus’ Control. Altus agrees not to interfere with CFFT’s exercise
of rights and licenses to intellectual property licensed hereunder and
embodiments thereof in accordance with this Agreement and agrees to use
Commercially Reasonable Efforts to assist CFFT to obtain such intellectual
property and embodiments thereof in the possession or control of Third Parties
as reasonably necessary or desirable for CFFT to exercise such rights and
licenses in accordance with this Agreement. The Parties acknowledge and agree
that all payments by CFFT to Altus hereunder constitute royalties within the
meaning of Section 365(n) of the Bankruptcy Code or relate to licenses of
intellectual property hereunder.
     2.9. Assignment of Assigned Patent Rights and Altus Trademarks. Altus
hereby assigns to CFFT as of the Effective Date, pursuant to assignments in the
form attached as
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

10



--------------------------------------------------------------------------------



 



Exhibit 2.9, (i) the Assigned Patent Rights and (ii) the Altus Trademarks. All
expenses incurred in recording or otherwise effecting any such assignment shall
be paid by CFFT.
3. PRODUCT DEVELOPMENT.
     3.1. General. Subject to the terms and conditions of this Agreement and the
Letter Agreement, CFFT shall be responsible for Development of Products under
this Agreement in the Territory and the costs and expenses of such Development.
     3.2. Clinical Development. Subject to the terms and conditions of this
Agreement and the Letter Agreement, CFFT shall have control of all clinical
Development of Products under this Agreement in the Territory and the authority
to make all decisions and regulatory filings in connection with Development of
Products in the Territory.
     3.3. Clinical and Regulatory Matters in the Territory. Any IND, IND
Equivalent, NDA, NDA Equivalent or other regulatory filing within the Territory
relating to any Product shall be transferred to CFFT and shall be the property
of CFFT and held in the name of CFFT or its designated Affiliates or
Sublicensees. Altus shall supply to CFFT for use in the Territory within ten
(10) days of the Effective Date, and supplement the same as CFFT may
subsequently reasonably request, a “Letter of Access” permitting any regulatory
authority to access and refer to all data and information in any regulatory
filing or Regulatory Approval Controlled by Altus or its Affiliates related to
any Product for the purpose of enabling CFFT or its Affiliates or sublicenses to
obtain and retain any Regulatory Approval for any Product in the Territory and
shall allow CFFT or its Affiliates or Sublicensees to reference copies of any
clinical studies regarding any Product which have been used for the Development
of such Product in the Territory for the purpose of Developing or
Commercializing such Product or any other Product in the Territory and shall, on
CFFT’s request, assign to CFFT or its Affiliates or Sublicensees any such filing
or Regulatory Approval covering the Product. Altus will support CFFT, or its
Affiliates or Sublicensees as may be reasonably necessary, subject to continued
availability of existing personnel, in seeking and obtaining any Regulatory
Approval for any Product in the Territory, including providing necessary
documents or other materials required by law to obtain any such Regulatory
Approval, provided that such support shall not require Altus to incur any
unreimbursed internal or Out-of-Pocket Cost.
4. PRODUCT COMMERCIALIZATION.
     4.1. General. Subject to the terms and conditions of this Agreement, CFFT
shall be responsible for Commercialization of Products under this Agreement in
the Territory. Subject to the terms and conditions of this Agreement and the
Letter Agreement, CFFT or its Affiliates or Sublicensees shall bear all costs
and expenses of such Commercialization.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

11



--------------------------------------------------------------------------------



 



5. PAYMENTS.
     5.1. General. In consideration for the licenses granted to CFFT by Altus
pursuant to Section 2.1, and Altus’ performance of its responsibilities under
the Letter Agreement, and except as provided in Section 5.2, CFFT shall pay to
Altus an amount equal to [*] of all proceeds (“Proceeds”) received or realized
by CFFT (including, without limitation, all license fees, milestone payments,
royalties and other remuneration whether received in the form of cash, equity
securities or otherwise) from the sublicense, transfer or other disposition of,
or the granting of any right with respect to, all or part of CFFT’s rights to
any Product and/or all or part of CFFT’s rights to any Intellectual Property
licensed to CFFT pursuant to this License Agreement. CFFT shall not
intentionally structure any transaction so as to minimize compensation in the
form of Proceeds for the purpose of reducing the amount payable to Altus
pursuant to this Section 5.1.
     5.2. Reductions to Payments. Notwithstanding the provisions of Section 5.1,
CFFT shall receive [*] of the Proceeds up to the [*] and, thereafter, Altus
shall receive [*] of the percentage of Proceeds it would otherwise be entitled
to receive until such time as the [*] in Proceeds payable to CFFT as a result of
[*] and such [*] equals [*].
     5.3. Royalty Statements and Payments. Within sixty (60) days of the end of
each Calendar Quarter during which CFFT receives any Proceeds, CFFT shall
deliver to Altus a report setting forth for such Calendar Quarter, the following
information, on a Product-by-Product, country-by-country and worldwide basis:
(a) the calculation of all Proceeds received by CFFT during such Calendar
Quarter under any sublicense or other arrangement referenced in Section 5.1,
(b) the calculation of the amount due to Altus with respect to such Proceeds and
(c) if applicable, Net Sales by CFFT or its Affiliates. The total payment due to
Altus for such Proceeds during such Calendar Quarter shall be remitted at the
time such report is made. In addition, for each Calendar Quarter in which a
report is due, CFFT shall also use Commercially Reasonable Efforts to provide
Altus, at its request, with a non-binding, good faith estimate of items (a),
(b) and (c) above within thirty (30) days of the end of such Calendar Quarter.
     5.4. Sales Directly by CFFT. In the event of the sale of any Product by
CFFT or its Affiliates, the Proceeds shall be deemed to include Net Profits.
6. TAXES, PAYMENT PROCEDURES, AUDITS.
     6.1. Taxes. All payments under this Agreement will be made without any
deduction or withholding for or on account of any tax, duties, levies, or other
charges unless such deduction or withholding is required by applicable laws or
regulations to be assessed against Altus. If CFFT is so required to deduct or
withhold, CFFT will (a) promptly notify Altus of such requirement, (b) pay to
the relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Altus,
and (c) promptly forward
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

12



--------------------------------------------------------------------------------



 



to Altus an official receipt (or certified copy) or other documentation
reasonably acceptable to Altus evidencing such payment to such authorities.
     6.2. Payments to Altus, Conversion Rates. All payments to be made by CFFT
under this Agreement shall be payable in U.S. Dollars. The conversion rate used
for all payments to be made under this Agreement shall be the conversion rate
published by the Wall Street Journal on the day the payment is made. Payments
shall be paid by CFFT on its account and on account of its Sublicensees by wire
transfer to Altus’ bank accounts in accordance with Altus wire transfer
instructions set forth in Exhibit 6.2 or to any other bank account that may be
indicated by Altus in writing. Altus shall provide CFFT in writing with such
other information as CFFT may reasonably require in connection with the making
of the transfer. If at any time legal restrictions prevent the prompt remittance
of part or all of any such payment due under this Section 6.2, CFFT shall have
the right and option to make such payments by depositing the amount thereof in
local currency to Altus’ account.
     6.3. Records, Audits. CFFT shall keep and shall cause its Affiliates and
Sublicensees to keep accurate books and accounts of record in accordance with
all applicable accounting standards and law and regulations and consistent with
the books and records of CFFT generally, that accurately reflect all costs,
expenses, and revenues relevant to the determination of any payment obligations
pursuant to this Agreement, including, without limitation, the calculation of
any royalties or other amounts due CFFT by any Sublicensee. CFFT shall maintain
and shall cause its Affiliates and Sublicensees to maintain such books and
records for a period of at least three (3) full Calendar Years after the end of
the Calendar Quarter in which they were generated. Altus, together with its
independent representatives and accountants reasonably acceptable to CFFT (and
subject to the execution of an appropriate written agreement of
confidentiality), shall be entitled to audit the books and records of CFFT and
its Affiliates at reasonable times and upon reasonable notice, solely for
purpose of verifying the correctness or completeness of any such report,
determination, or payment with respect to any Calendar Year ending not more than
three (3) years before Altus’ request. The foregoing right of review may be
exercised only once per Calendar Year and only once with respect to any such
periodic report and payment. The results of any such examination shall be
(a) limited to information relating to the sum being audited, and (b) treated as
Confidential Information. Altus shall bear the full cost of the performance of
any such audit, unless such audit discloses a variance to the detriment of Altus
of more than [*] from the amount of the original report, royalty, or payment
calculation. In such case, CFFT shall bear the full cost of the performance of
such audit. CFFT shall, within ten days of receipt of the report of the auditor,
make a correcting payment to Altus in an amount sufficient to correct any
underpayment determined by the audit and to pay interest on the amount of the
underpayment equal to [*] over the prime rate as published from time to time by
the Wall Street Journal, compounded annually, from the date the underlying
payments were originally due to the date of the correcting payment. Any
overpayment shall be promptly refunded by Altus to CFFT without interest.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

13



--------------------------------------------------------------------------------



 



7. CONFIDENTIAL INFORMATION.
     7.1. In General. The provisions of this Section 7.1 are subject to the
exceptions contained in Section 7.2. For a period of fifteen (15) years
following the Effective Date, each Party (the “Receiving Party”) will maintain
all Confidential Information of the other Party (the “Disclosing Party”)
received by it under this Agreement in trust and confidence and will not
disclose any such Confidential Information to any Third Party or use any such
Confidential Information for any purposes other than those necessary or
permitted for performance under this Agreement. Each Party may use such
Confidential Information only to the extent required to accomplish the purposes
of this Agreement. Confidential Information shall not be used for any purpose or
in any manner that would constitute a violation of Applicable Law. Confidential
Information shall not be reproduced in any form except as required to accomplish
the intent of the Agreement. The Receiving Party (a) shall only disclose the
Disclosing Party’s Confidential Information to its employees, agents,
consultants, Affiliates, or Sublicensees who have a need to know such
Confidential Information for purposes of performing the Receiving Party’s
obligations or exercising the Receiving Party’s rights under this Agreement
(collectively, “Authorized Representatives”) and (b) prior to making any such
disclosure to any Authorized Representative, shall obtain the prior written
agreement of such Authorized Representative to hold in confidence and not make
use of such information for any purpose other than those expressly permitted by
this Agreement. Each Party will use at least the same standard of care with
respect to the Confidential Information of the other Party as it uses to protect
its own Confidential Information of a similar nature and to ensure that its
Authorized Representatives do not disclose or make any unauthorized use of such
Confidential Information, but no less than reasonable care. Each Party will
promptly notify the other upon discovery of any unauthorized use or disclosure
of the other Party’s Confidential Information. The disclosure of Altus’
Confidential Information by CFFT shall be subject to [*].
     7.2. Exceptions. The Receiving Party’s obligations under Section 7.1 shall
not apply to Confidential Information of the Disclosing Party to the extent that
the Receiving Party can establish that such Confidential Information:
     (a) was already known by the Receiving Party (other than under an
obligation of confidentiality) at the time of disclosure by the Disclosing Party
and the Receiving Party has documentary evidence to that effect;
     (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;
     (c) became generally available to the public or otherwise part of the
public domain after its disclosure or development, as the case may be, other
than through any act or omission of the Receiving Party or any of its Authorized
Representatives;
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

14



--------------------------------------------------------------------------------



 



     (d) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to the Receiving Party; or
     (e) was independently discovered or developed by or on behalf of the
Receiving Party without the use of any Confidential Information belonging to the
Disclosing Party and the Receiving Party has documentary evidence to that
effect.
     7.3. Authorized Disclosure. Notwithstanding any provision of this Agreement
to the contrary, each Party may disclose Confidential Information belonging to
the other Party to the extent such disclosure is, in the reasonable opinion of
legal counsel for the Party seeking to make such disclosure, reasonably
necessary to:
     (a) respond to a valid order of a court or other governmental body of the
United States or a foreign country, or any political subdivision thereof;
provided, however, that the responding Party shall (i) first have given
reasonable advance written notice to the other Party and (ii) at its sole
expense, make all reasonable efforts to obtain a protective order requiring that
the Confidential Information so disclosed be used only for the purposes for
which the order was issued;
     (b) comply with Applicable Law, including securities law, the rules and
regulations of the U.S. Securities and Exchange Commission, the NASDAQ Stock
Market, and their respective foreign equivalents; provided, however, that the
Party seeking to make such disclosure shall (i) first have given reasonable
advance written notice to the other Party, (ii) consult with the other Party
regarding the terms of this Agreement to be redacted in making any such
disclosure, and (iii) at its sole expense, make all reasonable efforts to secure
confidential treatment for such redacted terms as may be reasonably requested by
the other Party;
     (c) file or prosecute patent applications as contemplated by this
Agreement; or
     (d) prosecute or defend litigation.
     7.4. Other Disclosures. A Party may disclose the terms of this Agreement in
connection with a prospective acquisition, merger or financing for such Party,
to prospective acquirers or merger candidates or to existing or potential
investors or Sublicensees, provided that prior to such disclosure each such
candidate or investor shall agree in writing to be bound by appropriate
obligations of confidentiality and non-use.
     7.5. Publication. Neither Party shall submit for written or oral
publication any manuscript, abstract, or other medium that includes Confidential
Information of the other Party without first obtaining the prior written consent
of such other Party, which consent shall not be unreasonably withheld or
delayed. The requesting Party shall make any such request a reasonably
sufficient time in advance of the proposed submission date and shall ensure that
any
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

15



--------------------------------------------------------------------------------



 



resulting publication notes the contribution of each Party whether by
acknowledgment, co-authorship, or otherwise.
     7.6. Equitable Remedies. The Parties acknowledge and agree that money
damages may not be a sufficient remedy for any breach or threatened breach of
this Section 7 and that the Parties shall be entitled, without the requirement
of posting a bond or other security, to seek specific performance and injunctive
or other equitable relief as a remedy for any such breach or threatened breach.
Such remedies shall not be deemed to be the exclusive remedies for a breach or
threatened breach of this Section 7 but shall be in addition to all other
remedies available to the Parties at law or in equity.
     7.7. Procedure for Public Announcements. Neither Party will issue any press
release or make any public announcement concerning this Agreement without
obtaining the prior consent of the other Party to the content of the press
release or announcement, which consent shall not be unreasonably withheld or
delayed. This Section 7.7 does not limit either Party’s right to make
disclosures to the extent required by Applicable Law. Notwitstanding the
foregoing, CFFT, its Affliates and Sublicensees may, without Altus consent, make
public announcements regarding Development and Commercialization Activities with
respect to Products.
     7.8. No Limitation. The provisions of this Section 7 shall not limit either
Party’s right to use or disclose the Confidential Information of the other Party
as expressly contemplated by the provisions of this Agreement or the Letter
Agreement, including without limitation, disclosure by CFFT to its Sublicensees
and use by CFFT or such Sublicensees in accordance with the terms of this
Agreement.
     7.9. Transferred Ownership. To the extent that this Agreement transfers
ownership of any Confidential Information from Altus to CFFT, (i) such
information shall upon such transfer become Confidential Information of CFFT,
subject to the provisions of this Agreement as if such information had been
disclosed by CFFT to Altus and (ii) Sections 7.2(a) and 7.2(e) shall not apply
to such information. For the avoidance of doubt, any Confidential Information of
Altus included in the Intellectual Property exclusively licensed by Altus to
CFFT as provided in Section 2.1 is subject to the terms of such license and
cannot be used by Altus or any other Person to Develop, have Developed,
Manufacture, have Manufactured or Commercialize any Product for use in the Field
in the Territory.
8. INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION, AND RELATED MATTERS.

  8.1.   Patent Rights.

  (a)   Filing, Prosecution and Maintenance of Patent Rights.

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

16



--------------------------------------------------------------------------------



 



            (i) Altus Patent Rights. Altus shall have the first right but not
the obligation to, at [*] expense, prepare, file, prosecute and maintain each of
the Altus Patent Rights in all countries as Altus may determine in its sole
discretion. [*], in the event that Altus determines not to file, prosecute or
maintain any Altus Patent Right in any country, Altus shall notify CFFT of such
decision in time to allow CFFT, should it determine in its sole discretion to do
so, to file, prosecute or maintain such Altus Patent Right in such country at
[*] expense.

  (b)   Enforcement of Patent Rights.               (i) Notification. Each Party
will promptly notify the other in writing of any alleged or threatened
infringement of any Altus Patent Right of which it becomes aware. Any notice
delivered pursuant to this Section 8.1(b) shall include any available evidence
to support such an allegation of infringement.               (ii) Enforcement of
Competitor Infringement. Except as otherwise provided in this Section 8.1(b),
[*], CFFT shall have the sole right but not the obligation, at [*] cost and
expense, to take action to obtain a discontinuance of infringement or bring suit
against a Third Party for any Competitor Infringement. CFFT reserves the right
to cause Altus, at [*] cost and expense, to join CFFT as a party plaintiff to
any such suit, where such joinder is reasonably necessary or desirable for
bringing enforcement for any Competitor Infringement. CFFT shall bear [*] the
expenses of any such suit brought by CFFT for any Competitor Infringement.      
        (iii) Other Enforcement. Except as otherwise provided in this Section
8.1(b), Altus shall have the sole right but not the obligation, at [*] cost and
expense, to take action to obtain a discontinuance of infringement or bring suit
against a Third Party infringer of any Altus Patent Right, other than for
Competitor Infringement. Altus reserves the right to cause CFFT, at [*] cost and
expense, to join Altus as a party plaintiff to any such suit, where such joinder
is reasonably necessary or desirable for the enforcement of any applicable Altus
Patent Right. Altus shall bear [*] the expenses of any such suit brought by
Altus claiming infringement of any applicable Altus Patent Right.              
(iv) Cooperation. Each Party shall cooperate (including by executing any
documents required to enable the appropriate Party to initiate such litigation)
with the other Parties in any suit for infringement of any Altus Patent Right
brought by a Party against a Third Party in accordance with this Section 8.1(b),
at the sole cost and expense of the Party requesting such cooperation. Subject
to Section 8.1(d), no Party shall

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

17



--------------------------------------------------------------------------------



 



      incur any liability to any other Party as a consequence of such litigation
or any unfavorable decision resulting therefrom, including any decision holding
any Altus Patent Right invalid or unenforceable. Any recovery obtained by a
Party as a result of any such proceeding against a Third Party infringer shall
be allocated fully to the Party bringing the enforcement action [*].     (c)  
Infringement of Third Party Rights.

            (i) Course of Action. If the Development, Manufacture,
Commercialization or use of any Product, the practice of any Altus Patent Right,
or the exercise of any other right granted by Altus to CFFT hereunder
(collectively, the “Licensed Activities”) by CFFT, any CFFT Affiliate, or any
Sublicensee, is alleged by a Third Party to infringe a Third Party’s Patent
Right or other intellectual property right, the Party becoming aware of such
allegation shall promptly notify the other Party. Additionally, if CFFT
determines that, based upon the review of a Third Party’s Patent Rights or other
intellectual property rights, it may be desirable to obtain a license from such
Third Party with respect thereto so as to avoid any potential suit between CFFT
and such Third Party, CFFT shall [*], initiate discussions with such Third Party
to determine whether such license is desirable.               (ii) CFFT Option
to Negotiate. In the event that a Party, notifies the other Party that it has
determined that, in order for CFFT, a CFFT Affiliate, or any Sublicensee to
engage in the Licensed Activities, it is necessary or desirable to obtain a
license under one or more Patent Rights or other intellectual property rights
owned or controlled by a Third Party (collectively, “Third Party IP Rights”),
CFFT shall have the sole right, but not the obligation [*], to negotiate and
enter into an agreement with such Third Party, whereby CFFT is granted a license
under such Third Party IP Rights permitting CFFT, its Affiliates and each
Sublicensee to practice such Third Party IP Rights in connection with the
Licensed Activities and the performance of any of its obligations or the
exercise of any of its rights under this Agreement.               (iii) Third
Party Infringement Suit. If a Third Party sues CFFT, any of CFFT’s Affiliates or
any Sublicensee (each Person so sued being referred to herein as a “Sued
Party”), alleging that the Licensed Activities of such Sued Party pursuant to
this Agreement infringe or will infringe such Third Party’s patent, then, upon
CFFT’s request and in connection with the Sued Party’s defense of any such Third
Party infringement suit, Altus shall provide reasonable assistance to the Sued

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

18



--------------------------------------------------------------------------------



 



      Party for such defense. CFFT will reimburse Altus for its costs and
expenses incurred in providing such assistance.

     (d) No Adverse Settlement. Notwithstanding the foregoing in this
Section 8.1, (i) without the prior written consent of CFFT, Altus shall neither
admit nor acknowledge, pursuant to the settlement of any claim or action or
otherwise, the invalidity or unenforceability of any Altus Patent Right to the
extent that it Covers (x) the composition of any Product, (y) any method of
making any Product, or (z) any method of using any Product, (ii) without the
prior written consent of Altus, CFFT shall neither admit nor acknowledge,
pursuant to the settlement of any claim or action or otherwise, the invalidity
or unenforceability of any Altus Patent Right to the extent that it does not
Cover either (x) the composition of any Product, (y) any method of making any
Product, or (z) any method of using any Product and (iii) the settlement of any
claim, litigation or proceeding by CFFT shall be [*].
9. REPRESENTATIONS AND WARRANTIES.
     9.1. Mutual Representations and Warranties. Each Party represents and
warrants to the other as of the Effective Date that:
     (a) it is a corporation duly organized and validly existing under the laws
of the state of its incorporation;
     (b) the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite corporate action and does not require
any shareholder action or approval;
     (c) it has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder;
     (d) the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) a loan agreement, guaranty, financing agreement,
agreement relating to one or more Patent Rights or other agreement or instrument
binding or affecting it or its property; (ii) the provisions of its charter or
operative documents or bylaws; or (iii) any order, writ, injunction or decree of
any court or governmental authority entered against it or by which any of its
property is bound;
     (e) it has been represented by legal counsel in connection with this
Agreement and acknowledges that it has participated in the drafting hereof and
that, in interpreting and applying the terms and provisions of this Agreement,
no presumption shall exist or be implied against the Party which drafted such
terms and provisions; and
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

19



--------------------------------------------------------------------------------



 



     (f) it shall at all times comply with all material laws and regulations
applicable to its activities under this Agreement.
     9.2. Representations and Warranties of Altus. Altus represents, warrants
and covenants to CFFT that, except as set forth on Schedule 9.2 hereto:
     (a) as of the Effective Date, the Altus Patent Rights and Assigned Patent
Rights are existing and, to the best of its knowledge, are not invalid or
unenforceable, in whole or in part;
     (b) it has the full right, power and authority to grant all of the right,
title and interest in the licenses granted to CFFT under this Agreement;
     (c) Except as provided in the Third Party Agreements, Altus is the sole and
exclusive owner of the Altus Patent Rights, the Assigned Patent Rights and Altus
Trademarks existing as of the Effective Date, all of which are free and clear of
any liens, charges and encumbrances, and neither any license granted by Altus to
any Third Party, nor any license granted by any Third Party to Altus, conflicts
with the license grants to CFFT hereunder;
     (d) No Altus Patent Right or Assigned Patent Right existing as of the
Effective Date is subject to any funding agreement with any government or
governmental agency;
     (e) As of the Effective Date, there are no claims, judgments or settlements
against or owed by Altus or, to the best of its knowledge, pending or threatened
claims or litigation, in either case relating to the Product, the Intellectual
Property, the Assigned Patent Rights or the Altus Trademarks;
     (f) As of the Effective Date, Altus is in compliance in all material
respects with all agreements with any Third Party relating to the Intellectual
Property, the Assigned Patent Rights, or the Altus Trademarks; and Altus will
not enter into any Third Party agreement adversely affecting the rights granted
to CFFT hereunder or amend or terminate any Third Party License Agreement in any
manner that adversely affects any rights granted to CFFT pursuant to this
Agreement;
     (g) The Altus Patent Rights described on Schedule 1.5 comprise all Patent
Rights relevant to the Product included in the Intellectual Property as of the
Effective Date and the Assigned Patent Rights described on Schedule 1.9 comprise
all Patent Rights relevant to the Product that (i) are owned by Altus
immediately prior to the Effective Date and (ii) would otherwise have been
included in the Altus Patent Rights but which exclusively Cover (x) the
composition of any Product, (y) any method of making any Product, or (z) any
method of using any Product; and
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

20



--------------------------------------------------------------------------------



 



     (h) Each material Third Party License Agreement in effect as of the
Effective Date is described on Schedule 1.50 hereof.
     9.3. NO OTHER REPRESENTATIONS. THE EXPRESS REPRESENTATIONS AND WARRANTIES
STATED IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS, OR IMPLIED, BY EITHER PARTY, INCLUDING WITHOUT LIMITATION,
THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
10. RECIPROCAL WAIVER AND RELEASE.
     10.1. Waiver and Release by Altus. Except for CFFT’s obligations under the
Letter Agreement, Altus, on behalf of itself and its Affiliates, hereby
permanently and irrevocably releases, waives and discharges any and all claims,
causes of action, rights, remedies, charges and grievances that Altus and/or its
Affiliates have had, now have or may have at any time hereafter against CFFT or
any of CFFT’s Affiliates under or relating to the Alliance Agreement.
     10.2. Waiver and Release by CFFT. Except for Altus’ obligations under the
Letter Agreement, CFFT, on behalf of itself and its Affiliates, hereby
permanently and irrevocably releases, waives and discharges any and all claims,
causes of action, rights, remedies, charges and grievances that CFFT and/or its
Affiliates have had, now have or may have at any time hereafter against Altus or
any of Altus’ Affiliates under or relating to the Alliance Agreement.
11. INDEMNIFICATION AND INSURANCE.
     11.1. Indemnification by CFFT. CFFT will indemnify, defend and hold
harmless Altus, its Affiliates, licensors and assignors, and each of its
respective employees, officers, directors and agents (each, a “Altus Indemnified
Party”), from and against any and all liability, loss, damage, expense
(including reasonable attorneys’ fees and expenses) and cost (collectively, a
“Liability”) that the Altus Indemnified Party may be required to pay to one or
more Third Parties resulting from or arising out of:
     (a) Except for Altus’ obligations under the Letter Agreement, any claims of
any nature arising out of the Development, Manufacture or Commercialization of
any Product on or after the Effective Date;
     (b) any CFFT representation or warranty set forth herein being untrue when
made; and/or
     (c) any breach by CFFT of any of its covenants under this Agreement;
except, in each case, to the extent caused by the gross negligence or willful
misconduct of Altus or any Altus Indemnified Party.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

21



--------------------------------------------------------------------------------



 



     11.2. Indemnification by Altus. Altus will indemnify, defend and hold
harmless CFFT and its Affiliates, and each of their respective employees,
officers, directors and agents (each, a “CFFT Indemnified Party”), from and
against any and all Liabilities that the CFFT Indemnified Party may be required
to pay to one or more Third Parties resulting from or arising out of:
     (a) Except for CFFT’s obligations under the Letter Agreement, any claims of
any nature arising out of the Development, Manufacture or Commercialization of
any Product on or before the Effective Date;
     (b) any Altus representation or warranty set forth herein being untrue when
made; and/or
     (c) any breach by Altus of any of its covenants under this Agreement;
except, in each case, to the extent caused by the gross negligence or willful
misconduct of CFFT or any CFFT Indemnified Party.
     11.3. Procedure. Each Party will notify the other promptly in the event it
becomes aware of a claim for which indemnification may be sought hereunder. In
furtherance and not in limitation of the preceding sentence, in case any
proceeding (including any governmental investigation) shall be instituted
involving any Party in respect of which indemnity may be sought pursuant to this
Section 11 (Indemnification and Insurance), such Party (the “Indemnified Party”)
shall promptly notify the other Party (the “Indemnifying Party”) in writing
within fifteen (15) days after the Indemnified Party first becomes aware of such
proceeding and the Indemnifying Party and Indemnified Party shall promptly meet
to discuss how to respond to any claims that are the subject matter of such
proceeding. The Indemnifying Party shall have the right to [*] the defense of
any claim asserted by a Third Party subject to indemnification obligations
hereunder. The Indemnifying Party, upon [*] the defense of such claim, shall
retain counsel reasonably satisfactory to the Indemnified Party to conduct the
defense of such claim and shall pay the fees and expenses of such counsel
related to such proceeding. The Indemnified Party agrees to cooperate fully with
the Indemnifying Party in the defense of any such claim, action or proceeding,
or any litigation resulting from any such claim. In any such proceeding, the
Indemnified Party shall have the right to [*], but the fees and expenses of such
counsel shall be at the expense of the Indemnified Party unless (a) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (b) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both such parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. All such fees and expenses shall be reimbursed as they are incurred. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. The Indemnifying Party shall not, without the
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

22



--------------------------------------------------------------------------------



 



written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which the Indemnified Party is, or
arising out of the same set of facts could have been, a party and indemnity
could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims that are the subject matter of such proceeding.
     11.4. Insurance. Each of Altus and CFFT shall obtain and maintain
commercial general liability insurance with reputable and financially secure
insurance carriers to cover its indemnification obligations hereunder, with
limits of not less than [*] per occurrence and in the aggregate and product
liability insurance with limits of not less than [*] per occurrence and in the
aggregate. Such insurance shall be procured with carriers having an A.M. Best
Rating of A-VII or better.
     11.5. Liability. Except to the extent such Party may be required to
indemnify the other Party under this Section 11 (Indemnification and Insurance)
and with respect to any breach of Section 7 (Confidentiality), neither Party nor
its respective Affiliates shall be liable to the other for special, punitive or
consequential damages, whether based on contract or tort, or arising under
applicable law or otherwise, in connection with this Agreement.
12. GOVERNMENT APPROVALS.
     12.1. HSR Filing. The Parties have each determined that no HSR Filing is
required of it under the HSR Act with respect to the transactions contemplated
hereby.
     12.2. Other Government Approvals. Each of Altus and CFFT shall cooperate
with the other Party and use Commercially Reasonable Efforts to make all
registrations, filings and applications, to give all notices and to obtain as
soon as practicable all governmental or other consents, transfers, approvals,
orders, qualifications authorizations, permits and waivers, if any, and to do
all other things necessary or desirable for the consummation of the transactions
as contemplated hereby.
13. MISCELLANEOUS.
     13.1. Notices. Any notice, request, information or other document to be
given under this Agreement to any Party by any other Party shall be in writing
and delivered personally, sent by registered or certified mail, postage prepaid,
delivered by a nationally recognized overnight courier service or transmitted by
facsimile machine to such Party at the following addresses or facsimile numbers
(or at such other address or facsimile numbers that a Party may specify by like
notice):
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

23



--------------------------------------------------------------------------------



 



If to Altus, to:
Altus Pharmaceuticals, Inc.
333 Wyman Street
Waltham, MA 02451
Telephone number: (781) 373-6000
Facsimile number: (781) 373-6001
Attention: Dr. Georges Gemayel, President
With a copy to:
Ropes & Gray LLP
One International Place
Boston, Massachusetts 02110
Telephone number: (617) 951-7000
Facsimile number: (617) 951-7050
Attention: Geoff B. Davis
If to CFFT:
Cystic Fibrosis Foundation Therapeutics, Inc.
6931 Arlington Road
Bethesda, MD 20814
Telephone number: (301) 907-2541
Facsimile number: (301) 907-2699
Attention: Robert J. Beall, Ph.D., President
With a copy to:
Schaner & Lubitz, PLLC
Telephone number: (202) 373-6518
Facsimile number: (202) 373-6001
Attention: Kenneth I. Schaner, Esq.
Notices delivered in person will be deemed effective when so delivered; notices
delivered by express delivery service will be deemed to effective when delivered
as indicated by the records of the express delivery service or, if receipt is
refused for any reason, the date on which delivery was first attempted; notices
sent by facsimile (and appropriately followed by personal or express delivery)
will be deemed effective when delivery is confirmed by the sending fax machine.
     13.2. Captions. The captions in this Agreement are for convenience of
reference only and shall not be given any effect in the interpretation of this
Agreement.
     13.3. Expenses. Except as otherwise provided herein, each Party agrees to
pay all costs incurred by it in connection with the negotiation, execution and
closing of any of the transactions
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

24



--------------------------------------------------------------------------------



 



contemplated by this Agreement, including without limitation, all Out-of-Pocket
Costs, accounting fees and legal fees.
     13.4. No Waiver. The failure of a Party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.
     13.5. Severability; Integrated Transaction. In the event any one or more
provisions of this Agreement is held to be invalid or unenforceable in any
respect, in whole or in part, such illegality or unenforceability shall not
affect the validity or enforceability of the other provisions hereof and such
other provisions shall remain in full force and effect, unaffected by such
invalidity or unenforceability; provided, however, that the Parties intend that
the transactions contemplated by this Agreement be treated as one integrated
transaction and that this Agreement not be subdivided for any purpose into
separately assignable agreements.
     13.6. Entire Agreement; Termination of Alliance Agreement; Conflicts
Between Agreements. This Agreement and the Letter Agreement contains the entire
agreement between the Parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements or understandings among the Parties
related to such matters. The Alliance Agreement is hereby terminated by mutual
written consent of the Parties as of the Effective Date and is of no further
force or effect.
     13.7. Amendment. This Agreement may not be amended or modified except by a
written instrument signed by the Parties.
     13.8. Limitation on Assignment. The terms, representations, warranties and
covenants contained in this Agreement shall be binding upon, and shall inure to
the benefit of, and be enforceable by, Altus and CFFT and their respective
successors, transferees and permitted assigns. This Agreement will not be
assignable by either Party to any third party without the prior written consent
of the other Party; except that either Party may assign this Agreement without
such consent to an Affiliate of such Party and Altus may assign this Agreement
without such consent to any Third Party purchaser of all or substantially all of
the portion of Altus’ business relating to the treatment of pancreatic
insufficiency provided that, notwithstanding such assignment(s), the assigning
Party shall retain its obligations pursuant to this Agreement. Any assignment
that is not in accordance with this Section 13.8 will be null and void ab
initio.
     13.9. Governing Law. This Agreement shall be construed in accordance with,
and governed by, the internal laws of the Commonwealth of Massachusetts, without
giving effect to the principles of conflict of laws thereof.
     13.10. Arbitration. The Parties recognize the disputes as to certain
matters may from time to time arise. It is the objective of the Parties to
establish procedures to facilitate the resolution of such disputes arising under
this Agreement in an expedient manner by mutual
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

25



--------------------------------------------------------------------------------



 



cooperation and without resorting to arbitration or litigation; except as set
forth herein below. The Parties agree that prior to any arbitration concerning
this Agreement, disputes will be elevated first to a member of CFFT’s senior
management and Altus’s president or CEO, who will meet and attempt in good faith
to resolve any disputes concerning this Agreement, and any unresolved disputes
will be referred to mediation. Thereafter, in the event a dispute shall remain
unresolved, within thirty (30) days of a formal request by either Party to the
other, any Party may, by written notice to the other, have such dispute referred
for final and binding arbitration to be conducted in Washington, D.C. if the
arbitration is requested by Altus, or in Boston, Massachusetts if the
arbitration is requested by CFFT, unless the Parties agree otherwise on a
location. The arbitration will be conducted under the then current Commercial
Arbitration Rules of the American Arbitration Association (“AAA”), by three
(3) arbitrators who are knowledgeable in the subject matter that is at issue in
the dispute. One arbitrator will be selected by CFFT and one arbitrator will be
selected by Altus and the third arbitrator will be appointed by the AAA. In
conducting the arbitration, the arbitrators will determine what discovery will
be permitted, consistent with the goal of limiting the cost and time which the
Parties must expend for discovery (and provided that the arbitrators will permit
such discovery they deem necessary to permit an equitable resolution of the
dispute) and will be able to decree any and all relief of an equitable nature,
including but not limited to such relief as a temporary restraining order, a
preliminary injunction, a permanent injunction, or specific performance. The
arbitrators will also be able to award actual or general damages (taking into
account the agreements of the Parties contained herein) and attorney’s fees and
expenses and other reasonable costs incurred in by the prevailing Party in such
arbitration, and shall give effect to any liquidated damages provisions
contained herein in making such award. The arbitrators will not award any other
form of damage (e.g., consequential, punitive or exemplary damages). During the
course of the arbitration neither Party may fail to perform its obligations
under this Agreement. The Parties will share equally the arbitrator’s fees and
expenses pending the resolution of the arbitration unless the arbitrators
require the non-prevailing Party to bear all or any portion of the costs of the
prevailing Party. The decision of the arbitrators will be final and binding and
may be enforced by the Party in whose favor it runs in any court of competent
jurisdiction at the option of such Party. Notwithstanding anything to the
contrary in this Section 13.10, either Party may seek immediate injunctive or
other interim relief from any court of competent jurisdiction with respect to
any breach of Section 2 (Grants of Rights) or Section 7 (Confidential
Information) hereof, or otherwise to enforce and protect the Patent Rights,
copyrights, trademarks, or other intellectual property rights owned or
controlled by such Party. In no event will a demand for arbitration be made
after the date when the institution of a legal or equitable proceeding based on
such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.
     13.11. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
a single agreement. Facsimile transmissions of any executed original document
and/or retransmission of any executed facsimile transmission shall be deemed to
be the same as the delivery of an executed original.
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

26



--------------------------------------------------------------------------------



 



     13.12. Force Majeure. Neither Party will be liable to the other for failure
or delay in the performance of any of its obligations under this Agreement for
the time and to the extent such failure or delay is caused by earthquake, riot,
civil commotion, war, hostilities between nations, Law, Judgment embargo, action
by the governmental body, act of God, storm, fire, accident, labor dispute or
strike, sabotage, explosion, or other similar or different contingencies, in
each case, beyond the reasonable control of the respective Party.
     13.13. Independent Contractors. The relationship between the Parties will
be that of independent contracting parties and nothing in this Agreement will be
construed to create any other relationship between CFFT and Altus. Except as
expressly provided herein, no Party will have the right, power or authority to
assume, create or incur any expense, liability or obligation, express or
implied, on behalf of any of the other Parties.
     13.14. Further Assurances. At any time and from time to time, upon the
written request of CFFT and at the sole expense of CFFT, Altus will promptly and
duly execute and deliver any and all such further instruments, documents and
agreements and take such further actions as CFFT may reasonably require in order
for CFFT to obtain the full benefits of this Agreement, in connection with the
licenses and assignments provided under Section 2 (Grants of Rights). At any
time and from time to time, upon the written request of Altus and at the sole
expense of CFFT, CFFT will promptly and duly execute and deliver any and all
such further instruments, documents and agreements and take such further actions
as Altus may reasonably require in order for Altus to obtain the full benefits
of this Agreement.
     13.15. Interpretation. Except where the context otherwise requires, the use
of any gender herein shall be deemed to be or include any other gender, the use
of the singular shall be deemed to include the plural (and vice versa) and the
word “or” is used in the inclusive sense. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include the
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (d) all
references herein to Sections or Exhibits shall be construed to refer to
Sections or Exhibits of this Agreement.
[Signature Page Follows]
Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

27



--------------------------------------------------------------------------------



 



     In Witness Whereof, duly authorized representatives of the Parties have
duly executed this Agreement on the Effective Date.

              ALTUS PHARMACEUTICALS INC.   CYSTIC FIBROSIS FOUNDATION        
THERAPEUTICS, INC.
 
           
By
  /s/ Georges Gemayel   By   /s/ Robert J. Beall
 
           
 
  Name: Dr. Georges Gemayel       Name: Robert J. Beall, Ph.D.
 
  Title: President       Title: President and Chief Executive Officer

Portions of this Exhibit are omitted and have been filed separately with the
Secretary of the
Commission pursuant to the Registrant’s application requesting confidential
treatment under Rule
24b-2 of the Exchange Act

 